 

Exhibit 10.1
FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Dated as of October 1, 2013
among
PINNACLE FOODS FINANCE LLC,
as the Borrower,
PEAK FINANCE HOLDINGS LLC,
as Holdings,
THE GUARANTORS PARTY HERETO,
BARCLAYS BANK PLC,
as Administrative Agent,
and,
THE OTHER LENDERS PARTY HERETO
________________


BANK OF AMERICA, N.A.,
BARCLAYS BANK PLC,
CREDIT SUISSE SECURITIES (USA) LLC,
MORGAN STANLEY SENIOR FUNDING, INC.,
UBS SECURITIES LLC,
and,
MACQUARIE CAPITAL (USA) INC.,
as Joint Lead Arrangers and Joint Bookrunners












--------------------------------------------------------------------------------

 

This First Amendment to Second Amended and Restated Credit Agreement (this
“Amendment”) is dated as of October 1, 2013 and is entered into by and among
Pinnacle Foods Finance LLC, a Delaware limited liability company (the
“Borrower’’), Peak Finance Holdings LLC, a Delaware limited liability company
(“Holdings”), Barclays Bank PLC (“Barclays”), as Administrative Agent (the
“Administrative Agent”), each of the Tranche H Term Lenders (as defined below),
and, for purposes of Sections IV and V hereof, the Guarantors listed on the
signature pages hereto, and is made with reference to that certain Second
Amended and Restated Credit Agreement, dated as of April 29, 2013 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) by and among the Borrower, Holdings, the Lenders
party thereto from time to time, the Administrative Agent, the Collateral Agent
and the other Agents and parties named therein. Capitalized terms used herein
without definition shall have the same meanings herein as set forth in the
Credit Agreement after giving effect to this Amendment.
RECITALS
WHEREAS, the Borrower has requested to establish a new tranche of term loans
(the “Tranche H Term Loan Facility”) under the Credit Agreement pursuant to and
subject to the conditions of Section 2.14 of the Credit Agreement and Section I
of this Amendment, which Tranche H Term Loan Facility shall consist of term
loans (the “Tranche H Term Loans”) in an aggregate principal amount equal to
$525,000,000;
WHEREAS, the proceeds of the Tranche H Term Loans will be used by the Borrower
or its Subsidiaries to consummate the acquisition of certain assets of Conopco,
Inc. (the “Acquisition”) in accordance with the Purchase Agreement (as defined
below); and
WHEREAS, the Borrower, Holdings, the Administrative Agent, and the Lenders
and/or Additional Lenders providing the Tranche H Term Loans (the “Tranche H
Term Lenders”) have agreed to amend certain provisions of the Credit Agreement
as provided for herein, among other things, to effect the addition of a new
tranche of Incremental Term Loans to the Credit Agreement pursuant to Section
2.14(a) thereof.
NOW, THEREFORE, in consideration of the premises and the mutual agreements,
provisions and covenants herein contained and other good and valuable
consideration, the sufficiency and receipt of which are hereby acknowledged, the
parties hereto, intending to be legally bound hereby, agree as follows:
SECTION I.
INCREMENTAL TERM LOANS

1.1
Incremental Term Loan.

A.    The Borrower confirms and agrees that (i) it has requested the Tranche H
Term Loans as a new tranche of term loans in a total aggregate principal amount
of $525,000,000 from the Tranche H Term Lenders pursuant to and on the terms set
forth herein and in Section 2.14 of the Credit Agreement, (ii) prior to the
First Amendment Effective Date, the Borrower will deliver to the Administrative
Agent a timely Committed Loan Notice with respect to the Borrowing of the

1







--------------------------------------------------------------------------------

 

Tranche H Term Loans and (iii) on the First Amendment Effective Date, the
Borrower will borrow (and hereby requests funding of) the full amount of Tranche
H Term Loans from the Tranche H Term Lenders. Amounts paid or prepaid in respect
of Tranche H Term Loans may not be reborrowed.
B.    On the First Amendment Effective Date, subject to the terms and conditions
set forth herein and in the Credit Agreement, each Tranche H Term Lender
severally agrees to make to the Borrower a single loan denominated in Dollars in
an amount equal to such Tranche H Term Lender’s commitment as set forth opposite
such Tranche H Term Lender’s name on Schedule I hereto after which such
commitment shall terminate immediately and without further action on the First
Amendment Effective Date.
C.    Notwithstanding anything in Section 7.10 of the Credit Agreement to the
contrary, the Borrower shall not use the proceeds of the Tranche H Term Loans
for any purpose other than to finance the purchase price of the Acquisition and
to pay fees and expenses in connection therewith.
D.    The Tranche H Term Lenders agree that effective on and at all times after
the First Amendment Effective Date, the Tranche H Term Lenders will be bound by
all obligations of a Tranche H Term Lender under the Credit Agreement in respect
of its Tranche H Term Loans. No Tranche H Term Lender ever is or ever shall be
in any respect responsible or liable for any obligation of any other Lender.
SECTION II.
AMENDMENTS TO CREDIT AGREEMENT

2.1
Amendments to Section 1: Definitions.

A.    Section 1.01 of the Credit Agreement is hereby amended by adding the
following definitions in proper alphabetical sequence:
“First Amendment” means that certain First Amendment to Second Amended and
Restated Credit Agreement dated as of October 1, 2013, among the Borrower,
Holdings, the Administrative Agent and the Lenders party thereto.
“First Amendment Effective Date” means the date of satisfaction of the
conditions precedent referred to in Section III of the First Amendment.
“Tranche H Term Commitment” means, as to each Tranche H Term Lender, its
obligation to make a Tranche H Term Loan to the Borrower pursuant to the First
Amendment in the amount set forth on Schedule I to the First Amendment, or, as
the case may be, in the Assignment and Assumption pursuant to which such Tranche
H Term Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement. As of the First
Amendment Effective Date, the initial aggregate amount of the Tranche H Term
Commitments shall be $525,000,000.
“Tranche H Term Lender” means, at any time, any Lender that has a Tranche H Term
Commitment or a Tranche H Term Loan at such time.
“Tranche H Term Loan” means a Loan made pursuant to the First Amendment.

2





--------------------------------------------------------------------------------

 

“Tranche H Term Loan Arrangers” means Bank of America, N.A., Barclays Bank PLC,
Credit Suisse Securities (USA) LLC, Morgan Stanley Senior Funding, Inc., UBS
Securities LLC and Macquarie Capital (USA) Inc.
B.    Section 1.01 of the Credit Agreement is hereby amended by amending and
restating the definition of “Agents” in its entirety to read as follows:
““Agents” means, collectively, the Administrative Agent, the Collateral Agent,
the Tranche H Term Loan Arrangers, and, if any, the Supplemental Administrative
Agents.”
C.    Section 1.01 of the Credit Agreement is hereby amended by amending the
definition of “Applicable Rate” by replacing each reference therein to “Tranche
G Term Loans” with “Tranche G Term Loans and Tranche H Term Loans”.
D.    Section 1.01 of the Credit Agreement is hereby amended by amending and
restating the definition of “Arrangers” in its entirety to read as follows:
““Arrangers” means, collectively, the Term Loan G Arrangers and the Tranche H
Term Loan Arrangers.
E.    Section 1.01 of the Credit Agreement is hereby amended by amending clause
(d) of the definition of “Base Rate” by replacing the reference therein to
“Tranche G Term Loans” with “Tranche G Term Loans and Tranche H Term Loans, in
each case,”.
F.    Section 1.01 of the Credit Agreement is hereby amended by amending and
restating the definition of “Class” in its entirety to read as follows:
G.    ““Class” (a) when used with respect to Lenders, refers to whether such
Lenders are Restatement Revolving Credit Lenders, Tranche G Term Lenders,
Tranche H Term Lenders or any Post-Restatement Date Extending Revolving Credit
Lenders or Post-Restatement Date Extending Term Lenders in respect of the same
Extension Series or Additional Refinancing Lenders in respect of a Refinancing
Amendment, (b) when used with respect to Commitments, refers to whether such
Commitments are Restatement Revolving Credit Commitments, Tranche G Term
Commitments, Tranche H Term Commitments or Post-Restatement Date Extended
Revolving Credit Commitments of the same Post-Restatement Date Extension Series
and (c) when used with respect to Loans or a Borrowing, refers to whether such
Loans, or the Loans comprising such Borrowing, are Restatement Revolving Credit
Loans, Tranche G Term Loans, Tranche H Term Loans or Loans of the same Extension
Series or Other Term Loans, or Other Revolving Credit Loans in respect of a
Refinancing Amendment.”
H.    Section 1.01 of the Credit Agreement is hereby amended by amending and
restating the last sentence of the definition of “Eurocurrency Rate” as follows:
“Notwithstanding the foregoing, the Eurocurrency Rate for Tranche G Term Loans
and Tranche H Term Loans, in each case, that are Eurocurrency Rate Loans shall
at no time be less than 0.75% per annum.”

3





--------------------------------------------------------------------------------

 

I.    Section 1.01 of the Credit Agreement is hereby amended by amending and
restating the definition of “Facility” in its entirety to read as follows:
““Facility” means the Tranche G Term Loans, the Tranche H Term Loans and/or the
Restatement Revolving Credit Facility, as the context may require.”
J.    Section 1.01 of the Credit Agreement is hereby amended by amending the
definition of “Maturity Date” by replacing the reference therein to “Tranche G
Term Loans” with “Tranche G Term Loans and Tranche H Term Loans”.
K.    Section 1.01 of the Credit Agreement is hereby amended by amending and
restating the definition of “Term Commitment” in its entirety to read as
follows:
““Term Commitment” means, as to any Term Lender, its Tranche G Term Commitment
and/or Tranche H Term Commitment, as applicable.”
L.    Section 1.01 of the Credit Agreement is hereby amended by amending and
restating the definition of “Term Lender” in its entirety to read as follows:
““Term Lender” means any Tranche G Term Lender and any Tranche H Term Lender.”
M.    Section 1.01 of the Credit Agreement is hereby amended by amending and
restating the definition of “Term Loan” in its entirety to read as follows:
““Term Loans” means, collectively, Tranche G Term Loans and Tranche H Term
Loans.”
2.2
Amendment to Section 2.05(a). Section 2.05(a)(i) of the Credit Agreement is
hereby amended by amending and restating the parenthetical directly before the
proviso to read in its entirety as follows:

“(except to the extent provided in Section 2.05(d) and Section 2.05(e))”.
2.3
Amendment to Section 2.05. Section 2.05 of the Credit Agreement is hereby
amended by inserting the following new clause (e) immediately after clause (d)
thereof:

“(e)    Any (i) amendment, amendment and restatement or other modification of
this Agreement consummated prior to the one year anniversary of the Refinancing
Effective Date or (ii) voluntary prepayment of the Tranche H Term Loans
consummated prior to the one year anniversary of the Refinancing Effective Date
with the proceeds of any other Indebtedness, including a substantially
concurrent issuance or incurrence of new bank term loans under this Agreement
(which voluntary prepayment shall be deemed to have occurred even if a portion
of the Tranche H Term Loans are replaced, converted or re-evidenced with, into
or by such new loans) the effect of which, in the case of either clause (i) or
clause (ii), is to decrease the Applicable Rate (or otherwise decrease the
interest rate) with respect to any of the Tranche H Term Loans (including by
virtue of any such replacement, conversion or re-evidencing), shall be
accompanied by a fee payable to the Tranche H Term Lenders (which shall include
any Tranche H Term Lender that is repaid in connection with any such

4





--------------------------------------------------------------------------------

 

amendment, amendment and restatement or other modification) in an amount equal
to 1.0% of the aggregate principal amount of such amended, amended and restated,
modified or prepaid Tranche H Term Loans.”
2.4
Amendment to Section 2.07. Section 2.07(a) of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:

“(a) Term Loans. The Borrower shall repay to the Administrative Agent for the
ratable account of the Tranche G Term Lenders (A) on the last Business Day of
each March, June, September and December, commencing with the last Business Day
of June 2013, an aggregate amount equal to 0.25% of the aggregate amount of all
Tranche G Term Loans outstanding on the Refinancing Effective Date (which
payments shall be reduced as a result of the application of prepayments in
accordance with the order of priority set forth in Section 2.05) and (B) on the
Maturity Date for the Tranche G Term Loans, the aggregate principal amount of
all Tranche G Term Loans outstanding on such date. The Borrower shall repay to
the Administrative Agent for the ratable account of the Tranche H Term Lenders
(A) on the last Business Day of each March, June, September and December,
commencing with the last Business Day of December 2013, an aggregate amount
equal to 0.25% of the aggregate amount of all Tranche H Term Loans outstanding
on the First Amendment Effective Date (which payments shall be reduced as a
result of the application of prepayments in accordance with the order of
priority set forth in Section 2.05) and (B) on the Maturity Date for the Tranche
H Term Loans, the aggregate principal amount of all Tranche H Term Loans
outstanding on such date.”
SECTION III.
CONDITIONS TO EFFECTIVENESS

The funding of and the effectiveness of the Tranche H Term Loans as set forth in
Section I above is subject to the satisfaction of all of the following
conditions precedent (the date of satisfaction of such conditions being referred
to herein as the “First Amendment Effective Date”):
A. Execution. The Administrative Agent shall have (i) executed this Amendment
and (ii) received a counterpart signature page of this Amendment duly executed
by (a) each of the Loan Parties and (b) each Tranche H Term Lender.
B. Acquisition. The Acquisition shall have been consummated, or shall be
consummated substantially simultaneously with the initial borrowing of the
Tranche H Term Loan, in accordance with the terms of the Asset Purchase
Agreement, dated as August 11, 2013 (together with the schedules and exhibits
thereto and as may be amended, modified, supplemented or waived from time to
time in accordance with this paragraph III.B, the “Purchase Agreement”), between
Conopco, Inc. (the “Seller”) and Pinnacle Foods Inc. The Purchase Agreement
shall not have been amended, waived or otherwise modified in any material
respect by the Borrower, nor shall the Borrower have given a material consent
thereunder, in any case in a manner materially adverse to the Tranche H Term
Lenders (in their capacity as such) without the consent of the Tranche H Term
Loan Arrangers, such consent not to be unreasonably withheld, conditioned or
delayed; provided that (a) any reduction in the purchase price for the
Acquisition shall not be deemed to be materially adverse to the Lenders to the
extent that 100% of any such reduction shall be applied to reduce the amount of

5





--------------------------------------------------------------------------------

 

commitments in respect of the Tranche H Term Loan and (b) any increase in
purchase price for the Acquisition shall not be deemed to be materially adverse
to Lenders.
C. Material Adverse Change. Since March 31, 2013, there has not been a Business
Material Adverse Effect or any Effect that is reasonably likely to result in a
Business Material Adverse Effect (each as defined in the Purchase Agreement
(without giving effect to any amendment thereof or any consent or waiver
thereunder)).
D. Committed Loan Notice. The Administrative Agent shall have received a
Committed Loan Notice relating to the Borrowing of the Tranche H Term Loans
executed by the Borrower.
E. Opinion of Counsel to Loan Parties. The Administrative Agent shall have
received an executed copy of a written opinion of Simpson, Thacher & Bartlett
LLP, counsel for the Loan Parties, addressed to the Administrative Agent and the
Lenders party to the Credit Agreement (immediately after the First Amendment
Effective Date), dated as of the First Amendment Effective Date, in form and
substance reasonably satisfactory to the Administrative Agent.
F. No Default or Event of Default. No Default shall exist, or would result from
the proposed extension of the Tranche H Term Loans, or from the application of
the proceeds therefrom.
G. Representations and Warranties. Each of the representations and warranties
contained in Section IV below shall be true and correct in all material respects
(both before and after giving effect to the proposed extension of the Tranche H
Term Loans or from the application of the proceeds therefrom); provided that, to
the extent that such representations and warranties specifically refer to an
earlier date, they shall be true and correct in all material respects as of such
earlier date; provided, further that, any representation and warranty that is
qualified as to “materiality,” “Material Adverse Effect” or similar language
shall be true and correct (after giving effect to any qualification therein) in
all respects on such respective dates.
H. Specified Purchase Agreement Representations. Each of the Specified Purchase
Agreement Representations is accurate in all material respects on the First
Amendment Effective Date. As used herein, “Specified Purchase Agreement
Representations” means those representations made by the Seller in the Purchase
Agreement as are material to the interests of the Lenders, but only to the
extent that Pinnacle Foods Inc. has the right to terminate its obligations under
the Purchase Agreement, or to decline to consummate the Acquisition, as a result
of a breach of such representations in the Purchase Agreement.
I. Patriot Act.    The Administrative Agent shall have received at least three
Business Days prior to the First Amendment Effective Date all documentation and
other information required by regulatory authorities with respect to the
Borrower under applicable “know your customer” and anti-money laundering rules
and regulations, including without limitation the PATRIOT Act, that has been
reasonably requested by the Administrative Agent at least 10 Business Days in
advance of the First Amendment Effective Date.
J. Fees and Expenses. The Administrative Agent and the Tranche H Term Loan
Arrangers shall have received all fees and other amounts due and payable on or
prior to the First Amendment

6





--------------------------------------------------------------------------------

 

Effective Date (including any upfront fee on the Tranche H Term Loan Facility,
which may take the form of original issue discount), including, to the extent
invoiced at least three Business Days prior to the First Amendment Effective
Date, reimbursement or other payment of all out-of-pocket expenses required to
be reimbursed or paid by the Borrower in connection with this Amendment or under
any other Loan Document (including all reasonable fees, charges and
disbursements of Latham & Watkins LLP, counsel to the Administrative Agent and
the Tranche H Term Loan Arrangers, incurred in connection with this Amendment).
K. Other Documents.  The Administrative Agent and the Lenders shall have
received customary corporate documents (including resolutions and good standing
certificates) and certificates (including officer’s and secretary’s
certificates, a certificate from the chief financial officer of the Borrower
with respect to the solvency (on a consolidated basis) of the Borrower and its
subsidiaries and a certificate from the chief financial officer of the Borrower
with respect to the satisfaction of the Senior Secured Incurrence Test (on a Pro
Forma Basis) after giving effect to the Acquisition and the Borrowing of the
Tranche H Term Loans), each in form and substance reasonably satisfactory to the
Administrative Agent.
SECTION IV.
REPRESENTATIONS AND WARRANTIES

In order to induce the Tranche H Term Lenders to extend credit to the Borrower
in the form of Tranche H Term Loans and to induce the Administrative Agent, each
Loan Party which is a party hereto represents and warrants to each of the
parties hereto that the following statements are true and correct in all
material respects:
A. Corporate Power and Authority. Each Loan Party which is party hereto has all
requisite power and authority to enter into this Amendment and to carry out the
transactions contemplated by, and to perform its obligations under, this
Amendment and under the Credit Agreement and the other Loan Documents to which
it is a party.
B. Authorization of Agreements. The execution and delivery of this Amendment and
the performance of this Amendment and the Credit Agreement (as amended hereby)
and the other Loan Documents to which it is a party have been duly authorized by
all necessary action on the part of each Loan Party party hereto.
C. No Conflict. The execution and delivery by each Loan Party of this Amendment
and the performance by each Loan Party party hereto of this Amendment and the
Credit Agreement (as amended hereby) and the other Loan Documents to which it is
a party do not and will not (i) contravene the terms of any of such Loan Party’s
Organization Documents, (ii) conflict with or result in any breach or
contravention of, or the creation of any Lien under (other than as permitted
under Section 7.01 of the Credit Agreement), or require any payment (other than
the payments required by Sections 3.1(J)) to be made under (a) any Contractual
Obligation to which such Loan Party is a party or affecting such Loan Party or
the properties of such Loan Party or any of its Subsidiaries or (b) any material
order, injunction, writ or decree of any Governmental Authority or any arbitral
award to which such Loan Party or its property is subject; or (iii) violate any
material Law; except with respect to any conflict, breach or contravention or
payment (but not creation of

7





--------------------------------------------------------------------------------

 

Liens) referred to in clause (ii)(a), to the extent that such conflict, breach,
contravention or payment could not reasonably be expected to have a Material
Adverse Effect.
D. Governmental Consents. No material action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required in connection with the execution and delivery by each Loan
Party of this Amendment and the performance by, or enforcement against, each
Loan Party party hereto of this Amendment and the Credit Agreement (as amended
hereby) and the other Loan Documents to which it is a party, except for such
actions, consents and approvals the failure to obtain or make which could not
reasonably be expected to result in a Material Adverse Effect or which have been
obtained and are in full force and effect.
E. Binding Obligation. This Amendment has been duly executed and delivered by
each of the Loan Parties party thereto and each of this Amendment and the Credit
Agreement (as amended hereby) constitutes a legal, valid and binding obligation
of such Loan Party to the extent a party thereto, enforceable against such Loan
Party in accordance with its terms, except as enforceability may be limited by
Debtor Relief Laws and by general principles of equity.
F. Incorporation of Representations and Warranties from the Credit Agreement.
The representations and warranties contained in Article V of the Credit
Agreement are and will be true and correct in all material respects on and as of
the First Amendment Effective Date; provided that, to the extent that such
representations and warranties specifically refer to an earlier date, they are
true and correct in all material respects as of such earlier date; provided,
further that, any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language is true and correct
(after giving effect to any qualification therein) in all respects on such
respective dates.
G. Patriot Act. To the extent applicable, each Loan Party and each Subsidiary of
each Loan Party is in compliance, in all material respects, with (i) the Trading
with the Enemy Act, as amended, and each of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) and any other enabling legislation or executive order
relating thereto, and (ii) the Patriot Act. No part of the proceeds of the Loans
will be used, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.
SECTION V.
ACKNOWLEDGMENT AND CONSENT

Each Guarantor hereby acknowledges that it has reviewed the terms and provisions
of the Credit Agreement and this Amendment and consents to the amendment of the
Credit Agreement effected pursuant to this Amendment, including any new
Commitments by any additional Lenders, and acknowledges and agrees that the
Lenders (including both existing Lenders and additional Lenders) are “Lenders”
and “Secured Parties” for all purposes under the Loan Documents to which such
Guarantor is a party. The Borrower and each Guarantor hereby confirms that each
Loan Document to which it is a party or otherwise bound and all Collateral
encumbered thereby will continue to guarantee or secure, as the case may be, to
the fullest extent possible in accordance with

8





--------------------------------------------------------------------------------

 

the Loan Documents the payment and performance of all “Obligations” under each
of the Loan Documents to which it is a party (in each case as such terms are
defined in the applicable Loan Document (as amended hereby)).
The Borrower and each Guarantor acknowledges and agrees that any of the Loan
Documents to which it is a party or otherwise bound shall continue in full force
and effect and that all of its obligations thereunder shall be valid and
enforceable and shall not be impaired or limited by the execution or
effectiveness of this Amendment.
Each Guarantor acknowledges and agrees that (i) notwithstanding the conditions
to effectiveness set forth in this Amendment, such Guarantor is not required by
the terms of the Credit Agreement or any other Loan Document to consent to the
amendments to the Credit Agreement effected pursuant to this Amendment and (ii)
nothing in this Amendment, the Credit Agreement or any other Loan Document shall
be deemed to require the consent of such Guarantor to any future amendments to
the Credit Agreement.
SECTION VI.
MISCELLANEOUS

A.    Reference to and Effect on the Credit Agreement and the Other Loan
Documents.
(i)    On and after the First Amendment Effective Date, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words
of like import referring to the Credit Agreement, and each reference in the
other Loan Documents to the “Credit Agreement”, “thereunder”, “thereof” or words
of like import referring to the Credit Agreement shall mean and be a reference
to the Credit Agreement as amended by this Amendment.
(ii)    Except as specifically amended by this Amendment, the Credit Agreement
and the other Loan Documents shall remain in full force and effect and are
hereby ratified and confirmed.
(iii)    The execution, delivery and performance of this Amendment shall not
constitute a waiver of any provision of, or operate as a waiver of any right,
power or remedy of any Agent or Lender under, the Credit Agreement or any of the
other Loan Documents.
B.    Headings. Section and Subsection headings in this Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose or be given any substantive effect.
C.    Integration, Applicable Law and Waiver of Jury Trial. The provisions of
Sections 10.12 (Integration), 10.16 (Governing Law) and 10.17 (Waiver of Right
to Trial by Jury) of the Credit Agreement shall apply with like effect to this
Amendment. This Amendment is a Loan Document as defined in the Credit Agreement.

9





--------------------------------------------------------------------------------

 

D.    Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Delivery by telecopier or other
electronic method of an executed counterpart of a signature page to this
Amendment shall be effective as delivery of an original executed counterpart of
this Amendment. The Administrative Agent may also require that any such
documents and signatures delivered by telecopier or other electronic method be
confirmed by a manually signed original thereof; provided that the failure to
request or deliver the same shall not limit the effectiveness of any document or
signature delivered by telecopier or other electronic method.
E.    Severability. If any provision of this Amendment is held to be illegal,
invalid or unenforceable, the legality, validity and enforceability of the
remaining provisions of this Amendment shall not be affected or impaired
thereby. The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.
F. Post-Effective Requirements.
Within 60 days after the First Amendment Effective Date (or such later date
acceptable to the Administrative Agent in its sole discretion in writing), the
Borrower shall deliver to the Administrative Agent:
(i) Mortgage amendments reflecting the amendment of the Obligations contemplated
hereby (the “Mortgage Amendments”), each in form and substance reasonably
satisfactory to the Administrative Agent, with respect to each Mortgaged
Property, each duly executed and delivered by an authorized officer of each
party thereto and in form suitable for filing and recording in all filing or
recording offices that the Administrative Agent may deem necessary or desirable.
(ii) In connection with any Mortgage Amendment delivered pursuant to clause (i)
above, date-down, modification, so-called “non-impairment” or other endorsements
reasonably satisfactory to the Administrative Agent with respect to the
applicable title insurance policy delivered in connection with each Mortgage,
each in form and substance reasonably satisfactory to Administrative Agent.
(iii) Legal opinions relating to the amendments to the Mortgages described in
clause (i) above, which opinions shall be in form and substance, and from
counsel, reasonably satisfactory to the Administrative Agent.
(iv) Evidence that the reasonable fees, costs and expenses have been paid, to
the extent invoiced, in connection with the preparation, execution, filing and
recordation of the items delivered pursuant to this paragraph (F), including,
without limitation, reasonable attorneys’ fees, title insurance premiums, filing
and recording fees, title insurance company coordination fees, documentary
stamp, mortgage and intangible taxes and title search charges and other charges
incurred in connection herewith.
[Remainder of this page intentionally left blank.]

10





--------------------------------------------------------------------------------

 




11





--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.






BORROWER:
PINNACLE FOODS FINANCE LLC

                        


By:     /s/ Craig D. Steeneck
Name: Craig D. Steeneck
Title: Executive Vice President and
Chief Financial Officer

First Amendment to Amended and Restated Credit Agreement





--------------------------------------------------------------------------------

 



GUARANTORS :
PINNACLE FOODS INC.

    


By:     /s/ Craig D. Steeneck
Name: Craig D. Steeneck
Title: Executive Vice President and
Chief Financial Officer




PEAK FINANCE HOLDINGS LLC
    


By:     /s/ Craig D. Steeneck
Name: Craig D. Steeneck
Title: Executive Vice President and
Chief Financial Officer




PINNACLE FOODS FINANCE CORP.




By:     /s/ Craig D. Steeneck
Name: Craig D. Steeneck
Title: Executive Vice President and
Chief Financial Officer




PINNACLE FOODS GROUP LLC




By:     /s/ Craig D. Steeneck
Name: Craig D. Steeneck
Title: Executive Vice President and
Chief Financial Officer




PINNACLE FOODS INTERNATIONAL CORP.




By:     /s/ Craig D. Steeneck
Name: Craig D. Steeneck
Title: Executive Vice President and
Chief Financial Officer



First Amendment to Amended and Restated Credit Agreement





--------------------------------------------------------------------------------

 

BIRDS EYE FOODS, INC.




By:     /s/ Craig D. Steeneck
Name: Craig D. Steeneck
Title: Executive Vice President and
Chief Financial Officer


AVIAN HOLDINGS LLC




By:     /s/ Craig D. Steeneck
Name: Craig D. Steeneck
Title: Executive Vice President and
Chief Financial Officer




BIRDS EYE FOODS LLC




By:     /s/ Craig D. Steeneck
Name: Craig D. Steeneck
Title: Executive Vice President and
Chief Financial Officer




KENNEDY ENDEAVORS, INCORPORATED




By:     /s/ Craig D. Steeneck
Name: Craig D. Steeneck
Title: Executive Vice President and
Chief Financial Officer




SEASONAL EMPLOYERS, INC.




By:     /s/ Craig D. Steeneck
Name: Craig D. Steeneck
Title: Executive Vice President and
Chief Financial Officer
 




First Amendment to Amended and Restated Credit Agreement





--------------------------------------------------------------------------------

 



BEMSA HOLDING, INC.




By:     /s/ Craig D. Steeneck
Name: Craig D. Steeneck
Title: Executive Vice President and
Chief Financial Officer


GLK HOLDINGS, INC.




By:     /s/ Craig D. Steeneck
Name: Craig D. Steeneck
Title: Executive Vice President and
Chief Financial Officer




GLK, LLC




By:     /s/ Craig D. Steeneck
Name: Craig D. Steeneck
Title: Executive Vice President and
Chief Financial Officer




ROCHESTER HOLDCO LLC




By:     /s/ Craig D. Steeneck
Name: Craig D. Steeneck
Title: Executive Vice President and
Chief Financial Officer




PINNACLE FOODS FORT MADISON LLC




By:     /s/ Craig D. Steeneck
Name: Craig D. Steeneck
Title: Executive Vice President and
Chief Financial Officer





First Amendment to Amended and Restated Credit Agreement





--------------------------------------------------------------------------------

 







BARCLAYS BANK PLC,
as Administrative Agent




By: /s/ Diane Rolfe
Name: Diane Rolfe
Title: Director
        

First Amendment to Amended and Restated Credit Agreement





--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A.,
as Tranche H Term Lender




By: /s/ Elaine Kao
Name: Elaine Kao
Title: Director
 

First Amendment to Amended and Restated Credit Agreement





--------------------------------------------------------------------------------

 

Exhibit A
Exhibit J to Credit Agreement
FORM OF
LENDER ADDENDUM
LENDER ADDENDUM, dated as of [_________] (this “Lender Addendum”), to the
Amended and Restated Credit Agreement, dated as of April 17, 2012 (as amended,
restated, modified or supplemented from time to time, the “Credit Agreement”),
among Pinnacle Foods Finance LLC (the “Borrower”), Peak Finance Holdings LLC
(“Holdings”), Barclays Bank PLC, as administrative agent (in such capacity, the
“Administrative Agent”) and Collateral Agent, and each lender from time to time
party thereto. Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Credit Agreement.
Upon execution and delivery of this Lender Addendum by the parties hereto as
provided in Section 10.23 of the Credit Agreement, the undersigned hereby
becomes a party to the Credit Agreement with all the rights and obligations of a
Lender thereunder having the Commitments set forth in Schedule 1 hereto,
effective as of the Closing Date.
THIS LENDER ADDENDUM SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
This Lender Addendum may be executed by one or more of the parties hereto on any
number of separate counterparts, and all of said counterparts taken together
shall be deemed to constitute one and the same instrument. Delivery of an
executed signature page hereof by facsimile transmission shall be effective as
delivery of a manually executed counterpart hereof.
[Remainder of this page intentionally left blank]








--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the undersigned has caused this Lender Addendum to be
executed and delivered by a duly authorized officer on the date first above
written.
[LENDER]
By:    
Name:    
Title:    








--------------------------------------------------------------------------------






Accepted this ___ day of
_____________






PINNACLE FOODS FINANCE LLC,
as Borrower


By:     ____________________________________
    Title:




BARCLAYS BANK PLC,
as Administrative Agent




By:     ____________________________________
    Title:
 














--------------------------------------------------------------------------------






Schedule 1
COMMITMENTS AND NOTICE ADDRESS
1.
Name of Lender:
_____________________________
 
Notice Address:
_____________________________
_____________________________
_____________________________
 
Attention:
_____________________________
 
Telephone:
_____________________________
 
Facsimile:
_____________________________
5.
Tranche H Term Commitment: (1)













(1) Lender to insert amount that has been allocated by the Tranche H Term Loan
Arrangers








